Name: 2009/705/EC: Commission Decision of 14Ã September 2009 setting up a European Consumer Consultative Group
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service
 Date Published: 2009-09-16

 16.9.2009 EN Official Journal of the European Union L 244/21 COMMISSION DECISION of 14 September 2009 setting up a European Consumer Consultative Group (2009/705/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Within the framework of consumer protection as provided for in Article 153 of the Treaty it is appropriate for the Commission to consult consumers on problems concerning the protection of their interests at Community level. (2) Since 1973 the Commission has been assisted by a consultative group created for this purpose by consecutive Decisions, the latest one being Commission Decision 2003/709/EC of 9 October 2003 setting up a European Consumer Consultative Group (1). (3) The work of the Group over an extensive period has shown the necessity to improve its efficiency, representativeness and openness. Therefore, provisions related to the creation of sub-groups and to the adoption of the Group opinions should be clarified and should embody best practices developed over the last years. (4) In this regard, it is further appropriate to revise the procedure for the appointment of members of the Group representing national consumer organisations and to introduce additional reporting obligations on Group members to better involve national consumer organisations in the work of the Group. (5) It is important to ensure that the Group and its members participate actively and effectively to bring a consumer perspective to the broad deliberations among interested stakeholders that are the norm for consultation in Europe today. (6) For reasons of data protection, it is necessary to make the processing of personal data relating to members of the Group subject to Community legislation on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies, HAS DECIDED AS FOLLOWS: Article 1 The European Consumer Consultative Group A European Consumer Consultative Group, hereinafter referred to as the Group, is hereby set up. Article 2 Task 1. The Group may be consulted by the Commission on all issues related to consumer interests at Community level. 2. The Group: (a) constitutes a group for general discussions on issues related to consumer interests; (b) prepares consumer input into other fora and participates as requested in groups advising the Commission on issues relevant to EU consumer policy; (c) advises the Commission when it outlines policies and activities having an effect on consumers; (d) may give an opinion on Community matters affecting consumers; (e) informs the Commission of developments in consumer policy in the Member States; (f) acts as a source of information and a sounding board on Community action for the national organisations. Article 3 Membership 1. The Group shall be composed of: (a) one member representing national consumer organisations for each Member State; (b) one member for each European consumer organisation. 2. The national consumer organisations referred to in paragraph 1(a) must be representative, in accordance with national rules or practice, of consumers and active at national level. 3. The European consumer organisations referred to in paragraph 1(b) must meet one of the two following sets of criteria: (a) be non-governmental, non-profit-making, independent of industry, commerce and business or other conflicting interests, and (i) have as their primary objectives and activities the promotion and protection of the health, safety and economic interest of consumers in the Community, (ii) have been mandated to represent the interests of consumers at Community level by national consumer organisations in at least half of the Member States that are representative in accordance with national rules or practice, of consumers and are active at regional or national level, and (iii) have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding, or (b) be non-governmental, non-profit-making, independent of industry, commerce and business or other conflicting interests and (i) have as their primary objectives and activities to represent consumer interests in the standardisation process at Community level and (ii) have been mandated in at least two thirds of the Member States to represent the interests of consumers at Community level by:  bodies representative, in accordance with national rules or practice, of national consumer organisations in the Member States, or  in the absence of such bodies, by national consumer organisations in the Member States that are representative, in accordance with national rules and practice, of consumers and are active at national level. 4. An indicative list of organisations which currently meet the criteria laid down in paragraph 3 is set out in the Annex. Article 4 Appointment 1. The members of the Group representing national consumer organisations shall be appointed in accordance with paragraphs 2 and 3. 2. Each Member State shall propose a list of three candidates, through national bodies representing consumer organisations set up by that Member State, where they exist, or through the competent national authorities. Candidates shall be part of the most representative national consumer organisations according to national rules or practices. 3. The Commission shall appoint one member and one alternate per Member State in accordance with the following criteria: (a) candidates shall have a broad competence and experience in EU consumer affairs; (b) candidates who have not previously been members of this Group shall be given priority; (c) gender balance. 4. The members of the group representing European consumer organisations and an alternate for each member shall be appointed by the Commission on a proposal from the European consumer organisations. 5. Alternates shall automatically replace members who are absent. 6. The Commission shall publish the list of members and alternates on the Internet site of the Health and Consumers Directorate-General and in the C series of the Official Journal of the European Union. The names of members and alternates shall be collected, processed and published in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (2). Article 5 Term of office 1. The term of office of members and alternates shall be three years and shall be renewable in accordance with the procedure laid down in Article 4. 2. At the end of the three-year period, members and alternates shall remain in office until a replacement is found or until their term of office is renewed. 3. The term of office of members and alternates shall lapse before the end of the three-year period (a) in the event of their resignation, retirement or death; (b) if the national bodies or authorities which put them forward as candidates request their replacement; (c) if the Commission requests the replacement of members or alternates who are no longer capable of contributing effectively or who do not fulfil the obligations laid down in Article 7(6). 4. Members and alternates shall be replaced for the remainder of the three-year period in accordance with the procedure laid down in Article 4. Notwithstanding Article 4(2), if only one member or one alternate representing national consumer organisations is to be replaced, the national bodies or authorities shall propose two new candidates of whom the Commission shall appoint one in accordance with Article 4(3). Article 6 Associates and experts 1. On the proposal of the Commission, the Group may invite representatives of other organisations which have the promotion of consumer interests as one of their principal objectives and actively work at European level to this end, to be associated to its work. 2. The Group may invite any person having special expertise on a point on the agenda to participate in its work as an expert. Article 7 Operation 1. The Commission shall (a) determine the form and the timetable according to which the Group will meet; (b) chair the meetings of the Group; (c) provide secretarial services and organise the Groups work. 2. Sub-groups may be set up to examine specific questions under terms of reference established by the Group. Such groups shall be dissolved as soon as their mandates are fulfilled. 3. The Group may issue opinions at the request of the Commission or on a proposal from a member with the agreement of the Commission. When requesting an opinion, the Commission may fix the deadline within which the opinion is to be delivered. For each opinion, the Group may appoint one or more rapporteurs from amongst its members. The rapporteur shall have the overall responsibility for the preparation of the opinion. 4. The group shall adopt its own rules of procedure on the basis of a proposal made by the Commission. 5. The Commission shall publish on the Internet site of the Health and Consumers Directorate-General, in the original language of the document concerned, any opinion, summary, conclusion, or partial conclusion or working document of the group. 6. The members of the Group representing national consumer organisations shall inform and consult the associations they are representing in the Group. Each member shall put in place effective reporting mechanisms to systematically inform all consumer organisations at national level of the work of the Group and shall convey their views in return. 7. Each member shall produce a report to the Commission by 1 March on the work undertaken in the previous calendar year in pursuit of their obligation under paragraph 6. The content of this report will be further defined in the rules of procedure. Article 8 Confidentiality Without prejudice to Article 287 of the Treaty, the members and alternates of the Group shall not divulge any information obtained from their work in the Group or its sub-groups when the Commission informs them that the opinion requested or question raised is of a confidential nature. Article 9 Meeting expenses 1. The Commission shall reimburse travel and, where appropriate, subsistence expenses for members in connection with the groups activities in accordance with the Commissions rules on the compensation of external experts. 2. Members shall not be remunerated for the services they render. 3. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 10 Repeal Decision 2003/709/EC is hereby repealed. Done at Brussels, 14 September 2009. For the Commission Meglena KUNEVA Member of the Commission (1) OJ L 258, 10.10.2003, p. 35. (2) OJ L 8, 12.1.2001, p. 1. ANNEX Organisations which currently meet the criteria laid down in Article 3(3) are:  BEUC  Bureau EuropÃ ©en des Unions des Consommateurs;  ANEC  European Association for the Co-ordination of Consumer Representation in Standardisation.